MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D), this                                  Apr 24 2018, 8:50 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                               CLERK
                                                                             Indiana Supreme Court
purpose of establishing the defense of res judicata,                            Court of Appeals
                                                                                  and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Bethany Redinbo                                           Curtis T. Hill, Jr.
Delphi, Indiana                                           Attorney General of Indiana
                                                          Michael Gene Worden
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Aaron Ell Reid,                                           April 24, 2018

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          20A03-1709-CR-2141
        v.                                                Appeal from the Elkhart Superior
                                                          Court
State of Indiana,                                         The Honorable Teresa L. Cataldo,
                                                          Judge
Appellee-Plaintiff.
                                                          Trial Court Cause No. 20D03-1605-
                                                          F4-18




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018                Page 1 of 8
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Aaron Reid (Reid), appeals his conviction and sentence

      for child molesting, a Level 4 felony, Ind. Code § 35-42-4-3(b).


[2]   We affirm.


                                                   ISSUES
[3]   Reid presents two issues on appeal, which we restate as follows:


      (1) Whether the State presented sufficient evidence beyond a reasonable doubt

      to support Reid’s conviction for child molesting; and


      (2) Whether the Indiana Sex Offender Registration Act (INSORA) fails to

      provide Reid with a mechanism to remove his designation as a sex offender and

      an offender against children.


                      FACTS AND PROCEDURAL HISTORY
[4]   In February of 2016, Jovan Carson (Carson) housed Reid in her home in

      Elkhart County, Indiana. On the evening of February 5, 2016, Carson’s eleven-

      year-old niece, J.G., spent the night at Carson’s house. Reid was at work;

      when he arrived home, Carson went to bed leaving J.G. in the company of

      Reid. While J.G. was lying on the couch, Reid lifted J.G.’s shirt, touched

      J.G.’s “stomach a little and then he tried to get in [J.G.’s] bra;” however, J.G.

      turned away so that Reid could not continue to touch her. (Transcript Vol. II,

      p. 60). At some point, Reid went to the kitchen to retrieve a beer, and then he

      walked back to the couch and sat next to J.G. Reid asked J.G. if she wanted a

      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018   Page 2 of 8
      foot massage, and J.G. stated “no.” (Tr. Vol. II, p. 62). Despite J.G.’s

      response, Reid proceeded to massage J.G.’s feet, but later J.G. pulled her feet

      away. Reid thereafter placed a rubber bracelet on J.G.’s wrist and then went to

      his room. J.G. fell asleep on the couch watching the television. Early the next

      day, J.G. disclosed to J.C. that Reid had touched her inappropriately the night

      before. J.C. contacted J.G.’s mother, who in turn, contacted the Elkhart

      County Police Department.


[5]   On May 24, 2016, the State filed an Information, charging Reid with child

      molesting, a Level 4 felony. A two-day jury trial was conducted on April 7

      through 8, 2017. At the close of the evidence, Reid was found guilty as

      charged. On August 17, 2017, the trial court conducted a sentencing hearing,

      and thereafter sentenced Reid to ten years in the Department of Correction with

      four years suspended to probation.


[6]   Reid now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
                                         I. Sufficiency of the Evidence


[7]   Reid argues that the State failed to present sufficient evidence beyond a

      reasonable doubt to sustain his Level 4 felony child molesting conviction.

      When reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from
      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018   Page 3 of 8
      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[8]   To convict Reid of Level 4 felony child molesting, the State was required to

      prove beyond a reasonable doubt that he was “[a] person who, with a child

      under fourteen (14) years of age, perform[ed] or submit[ted] to any fondling or

      touching, of either the child or the older person, with intent to arouse or to

      satisfy the sexual desires of either the child or the older person . . . . ” I.C. § 35-

      42-4-3(b). Mere touching alone is insufficient to constitute the crime of child

      molesting. Bass v. State, 947 N.E.2d 456, 460 (Ind. Ct. App. 2011), trans. denied.

      The State must also prove beyond a reasonable doubt that the act of touching

      was accompanied by the specific intent to arouse or satisfy sexual desires. Id.

      The intent element of child molesting may be established by circumstantial

      evidence and may be inferred from the actor’s conduct and the natural and

      usual consequence to which such conduct usually points. Id. Thus, in order to

      convict Reid of Level 4 felony child molesting, the State was required to prove

      not only that Reid performed or submitted to fondling or touching with J.G., a

      child under the age of fourteen, but also that he did so with the intent to arouse

      or satisfy the sexual desires of either himself or J.G.


[9]   The State in the instant case relied on the testimony of J.G., who testified that

      Reid “just lifted up my shirt and then I felt him touch my stomach a little and

      then he tried to get in my bra.” (Tr. Vol. II, p. 60). J.G. testified that when that

      happened, she turned away so that Reid could no longer touch her. Reid

      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018   Page 4 of 8
       claims that J.G.’s testimony is insufficient to support an inference that he

       intended to satisfy his sexual desires, and argues that there was nothing sexual

       about the touching. We disagree. In Altes v. State, 822 N.E.2d 1116, 1122 (Ind.

       Ct. App. 2005), trans. denied, we held that sufficient evidence existed to support

       an inference of intent to arouse or gratify sexual desire where the defendant

       rubbed the victim’s upper body, first over her clothes, then under her shirt,

       touching her bare skin from her shoulders to the waist. Similarly, the jury in the

       case at hand could reasonably have inferred Reid’s intent to arouse or gratify

       his or J.G.’s sexual desires by his act of lifting J.G.’s shirt and bra, in a bid to

       touch J.G.’s breasts. Accordingly, we find that the evidence is sufficient to

       support Reid’s conviction of his Level 4 felony child molesting, and that Reid’s

       contrary argument amounts to an invitation for this court to reweigh the

       evidence, which we will not do. See Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002).


                            II. SVP Designation and Registration Requirements


[10]   INSORA currently codified at Indiana Code chapter 11-8-8, defines a person

       who has committed one of a number of qualifying offenses, including Reid’s

       child molesting conviction, as a sexually violent predator (SVP) by operation of

       the law if the person was released from incarceration, secure detention, or

       probation for the offense after June 30, 1994. See I.C. § 11-8-8-5. Among many

       other requirements, a SVP is required to register with local law enforcement

       and have his or her photograph taken each year. I.C. § 11-8-8-7(b). This

       registration requirement is for life. I.C. § 11-8-8-19(b). Also, Reid’s child

       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018   Page 5 of 8
       molesting conviction classifies him as an offender against children (OAC), and

       that designation prohibits him from residing within 1,000 feet of a school, youth

       program center or public park upon his release. See I.C.§ 35-42-4-11(a)(1).


[11]   Reid claims that by operation of the law, he is now designated as a SVP and an

       OAC, and he continues to argue that for his lifetime, he is “required to register

       as a sex offender pursuant to” INSORA, and the act provides him “no

       opportunity to remove his name from the registry” or to register under less

       restrictive conditions. (Appellant’s Br. p. 17).


[12]   We recognize that the goal of INSORA is “to give the community notification

       necessary to protect its children from sex offenders.” Wallace v. State, 905

       N.E.2d, 379, 383 (Ind. 2009). But registration also undoubtedly “promote[s]

       community condemnation of the offender,” and subjects “offenders to ‘vigilante

       justice’ which may include lost employment opportunities, housing

       discrimination, threats, and violence.” Wallace, 905 N.E.2d at 380-82. Mindful

       of such onerous effects, the Wallace court highlighted a deficiency of INSORA

       as it then existed, observing:


               In this jurisdiction the Act makes information on all sex
               offenders available to the general public without restriction and
               without regard to whether the individual poses any particular
               future risk. Indeed[,] we think it significant for this excessiveness
               inquiry that the Act provides no mechanism by which a
               registered sex offender can petition the court for relief from the
               obligation of continued registration and disclosure. Offenders
               cannot shorten their registration or notification period, even on
               the clearest proof of rehabilitation.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018   Page 6 of 8
       Id. at 384. Following the Wallace case, the General Assembly responded by

       amending Indiana Code Section 11-8-8-22 (governing sex offender registration)

       to address a mechanism by which a SVP can petition the court for relief.

       Specifically, under Indiana Code section 11-8-8-22(c), a person may petition the

       trial court to remove their designation as a sex offender and removal of all

       information from the Sex Offender Registry or to seek less restrictive

       registration requirements.


[13]   Here, we conclude that Reid’s argument is not yet ripe for our review. See Rene

       ex rel. Rene v. Reed, 726 N.E.2d 808, 822 (Ind. Ct. App. 2000) (holding that

       ripeness relates to the degree to which the defined issues in a case are based on

       actual facts rather than abstract possibilities). Reid is currently serving his ten-

       year sentence for his Level 4 felony child molesting offense. As noted, upon his

       release from incarceration to probation, he will be deemed a SVP and an OAC

       by operation of the law. Pursuant to Indiana Code section 11-8-8-22(c), Reid

       may at a later time petition the trial court for relief. Accordingly, Reid’s

       argument on this issue fails.


                                               CONCLUSION

[14]   In sum, we conclude that (1) the State presented sufficient evidence beyond a

       reasonable doubt to support Reid’s conviction for child molesting; and (2)

       Reid’s argument that INSORA does not provide him an opportunity to remove

       his designation as a SVP is unpersuasive since he may, at a later time, petition

       the trial court for relief pursuant to Indiana Code section 11-8-8-22.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018   Page 7 of 8
[15]   Affirmed.


[16]   May, J. and Mathias, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2141 | April 24, 2018   Page 8 of 8